Citation Nr: 0826446	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  08-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
October 1954.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Newark, New Jersey.

This appeal is advanced on the docket of the Board of 
Veterans' Appeals (Board) due to the appellant's advanced 
age.  38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

Tinnitus was not manifest during service; the veteran's 
current tinnitus is unrelated to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran testified during his June 2008 hearing before the 
undersigned Veterans Law Judge that he has had tinnitus ever 
since service, or shortly thereafter.  He believed his 
tinnitus was service-connected because he was treated in 
service with streptomycin, a medication known to cause 
hearing problems, including tinnitus.  In addition, he 
contended that his tinnitus was the result of his job in 
service as a gunner in a heavy mortar (4.2 mortar) company.  
He testified that he did not use ear protection in service.  
He stated that he worked as a letter carrier and an office 
worker for many years after service and is now retired.

Service treatment records show that the veteran was treated 
for pulmonary tuberculosis in service which included taking 
streptomycin from February to August 1954.  The service 
treatment records, including his temporary retirement 
examination in October 1954, are silent as to complaint, 
treatment, or diagnosis referable to tinnitus.  Therefore, 
the Board finds no evidence of tinnitus at the time of 
discharge.

The Board further finds that there are no continuous post-
service symptoms of tinnitus for many years after service.  
An August 1955 VA examination report noted that the veteran 
had "no complaints."  Of note, the veteran filed his claim 
in February 2007.  The first identified symptoms of tinnitus 
were noted in a June 2007 VA audiology examination report.  

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

Further, the Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for 42 years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distance past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  The preponderance of the evidence is against the 
claim in this regard.  The only medical opinion which 
addresses the nexus question is a June 2007 VA examination 
report which concluded that "[t]innitus is less likely as 
not . . . caused by or a result of acoustic trauma while 
working as a gunner for a motor company in the Army or the 
effect of being treated with Streptomycin."  The VA examiner 
supported her conclusions by noting that "normal hearing was 
presented at [service] discharge . . . and service records 
were negative for complaints of tinnitus or hearing loss."  

While the veteran has provided information printed off the 
internet which indicates that tinnitus, or ringing in the 
ears, can be a side effect of Streptomycin, generally, an 
attempt to establish a medical nexus to a disease or injury 
solely by generic information in a medical journal or 
treatise is too general and inconclusive.  Mattern v. West, 
12 Vet. App. 222, 227 (1999).  The United States Court of 
Appeals for Veterans Claims (CAVC or Court) has indicated 
that medical treatise evidence must demonstrate a connection 
between disease or injury in-service and the present 
disability. See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Treatise evidence must "not simply provide 
speculative generic statements not relevant to the claim."  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the 
treatise evidence, standing alone, must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Id. 

In the present case, the internet information submitted by 
the veteran do not provide any nexus between his tinnitus and 
his period of service, including his exposure to mortar fire 
or his Streptomycin treatment.  The articles only provide 
generic information about Streptomycin.  The information does 
not link the veteran's tinnitus to any injury or disease in 
service or to any medication taken in service.  The 
information provided by the veteran is very general in nature 
and does not include consideration of any facts specific to 
the veteran's circumstances.  As such, the articles, standing 
alone, are insufficient to show that the veteran's tinnitus 
was caused by his Streptomycin treatment in service.

The Board has also considered the veteran's statements 
asserting a relationship between his tinnitus and active duty 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Given the absence of in-service evidence of tinnitus and the 
absence of symptomatology consistent with tinnitus for many 
years, the Board finds the veteran's statement as to a 
medical nexus of little probative value.   

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for tinnitus and there is no doubt to be 
otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2007 that fully 
addressed all notice elements, including the Dingess 
requirements, and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  There is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Therefore, adequate notice was 
provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, service treatment records, VA treatment records, 
private treatment records and medical opinions, and a VA 
audiology examination report have been developed in 
connection with the claim on appeal.  The Board finds that 
the medical evidence of record is sufficient to make a 
decision on the claim.  

As the Board finds that all necessary development has been 
accomplished, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for tinnitus is denied.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


